Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Foreign Application No. JP2018-155718, filed 08/22/2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2019 and 08/02/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species-C pertaining to Figs. 6A-B & 7A-B in the reply filed on 07/28/2022 is acknowledged.
On their response the Applicant did not elect Claim-4, and commented  Claims 1-3 and 5-7 are readable on the elected species. 
          However, according to the latest amendment Claim-6 is dependent from claim-4. 
As such the Examiner will consider Claim-6 to be withdrawn as well in addition to Claim-4 from further consideration.
Drawings
The drawings are objected to because (Fig.6B) shows reference designators:   “312, 314 and 350”, the current specification does not refer to any structural feature with those references. Examiner suggests, to amend (Fig.6B) with correct reference designators according to the current specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIYAGI et al. in the publication (WO 2018062152 A1), for which English translation is attached.
Regarding claim-1 MIYAGI discloses an aortic valve evaluation assisting jig which assists evaluation of an aortic valve (Pg.2, lines: 1-6) recites, the medical leak test apparatus is placed on the artery for examining arterial valve, 
formed by aortic valvuloplasty at the time of performing the evaluation of the aortic valve (Pg.6, lines:49-51: recites, the medical inspection apparatus according to the present embodiment is used for inspecting, whether or not the valve function of the aortic valve is normal after an aortic valvuloplasty), 
wherein the aortic valve evaluation assisting jig comprises a partition wall member which partitions an aortic duct inner space into a space on an atmosphere open side and a space on an aortic valve side in a state where at least a part of the partition wall member is disposed in the aortic duct inner space 

    PNG
    media_image1.png
    610
    679
    media_image1.png
    Greyscale

MIYAGI shows in (Fig.7) the aortic valve evaluating device which has side wall member blocking the aortic duct, and the device has a partition member (1012) that blocks the open end of the aortic duct from the inner space (1018) of the aortic duct above the aortic valve (1052), 
the partition wall member has: a partition wall body portion (Fig.7) shows a wall portion (1011) ;
a seal portion which seals an evaluation liquid in a state where the seal portion is brought into contact with the aortic wall of an aortic duct inner space side (Fig.7) shows an element (1014) which is a balloon that comes in contact with the aortic duct inner surface to seal evaluation liquid which is injected for testing arterial valve, as recited in (Pg.2, lines: 1-6 & 27-30); and
a filling port through which the evaluation liquid is filled into the space on the aortic valve side in the aortic duct inner space (Pg.5, line: 28, recites, injection a pipe is used for injecting liquid into the space 1018) as shown in (FIG. 7). 
Regarding claim-2 MIYAGI discloses the aortic valve evaluation assisting jig according to claim-1, MIYAGI further discloses an observation window formed of a transparent member through which the space on the aortic valve side in the aortic duct inner space can be viewed from the space on the atmosphere open side in a see-through manner is disposed on the partition wall body portion 
(Pg.2, lines: 25-27) recites, the member  (1012) is a visual window portion, for viewing the internal space (1018) above the aortic valve (1062), as shown in (Fig.7). 
Regarding claim-7 MIYAGI discloses the aortic valve evaluation assisting jig according to claim-1, MIYAGI further discloses wherein the seal portion is formed using a resin, or an outside of the seal portion is covered by a resin-made member (Pg.9, lines: 5-9, recites, resin is used to cover the visual recognition window 1012 from the front side), that window 1012 acts as a seal space above the aortic valve from opening side. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the publication (WO 2018062152 A1) by MIYAGI et al. in view of the publication       (US 20170086964 A1) by Sperling.
Regarding claim-3 MIYAGI discloses the aortic valve evaluation assisting jig according to claim-1, MIYAGI does not specifically disclose wherein a camera which images a mode of the space on the aortic valve side in the aortic duct inner space is disposed on the partition wall body portion. 
In an analogous invention Sperling discloses a surgical method for correcting aortic valve leakage (¶:[0007]), wherein he teaches a device for viewing the aortic valve through a portion that is transparent and incorporating a mechanism for videoscope or ultrasonic assessment of an aortic valve (¶:[0008]). 
Sperling teaches, the device having a proximal open end joined to a short open tube, with the aortic valve visualized as fluid fills the chamber and attached aortic root in a generally water-tight fashion, as recited in (¶:[0030]),   
And (¶:[0045], [0047]) with reference to (Fig.6,7) recites, the chamber (5) attached to the aortic root (18) is  filled with clear fluid. The short open tube is sutured to the aortic root above the level of the valve, during aortic valve re-implantation. The aortic valve leaflets L and the left main coronary artery (19) are physically located proximal to the junction between the chamber (5) and the short open tube (1), and the aortic root (18) can be visualized through the transparent chamber (5), that chamber  has a port (20), through which a videoscope (22) is inserted for examining the aortic valve. 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MIYAGI to use a video camera near the visual window so that the surgeon can also visualize the aortic valve indirectly through a camera, as taught by Sperling in (¶:[0012]).   
 Allowable Subject Matter
Claim-5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the most pertinent prior art of record (WO 2018062152 A1) by MITAGI et al. discloses an aortic valve evaluation device, having a cylindrical shape with an opening on one end and closed on the other end. That closed end creates a separation between the aortic valve and the atmospheric side of the aortic duct during surgery, while the side wall of the cylindrical structure creates a seal by disposes against the inner surface of the aortic duct. 
However the device of MIYAGI has an open end towards the aortic valve and a closed end towards the atmospheric side, which are opposite to the locations as claimed in the current application. 
MIYAGI also does not disclose or suggest, the open end of the cylindrical structure has a flange-shaped upper edge, and the side wall near the closed end of the cylinder is tapered in shape, where outer diameter increasing from the closed end towards the open end of the cylindrical structure. 
MIYAGI also fails to disclose a groove portion which is disposed between the uppermost end of the tapered portion and the flange-shaped edge, wherein the diameter of that groove is smaller than an outer diameter of the uppermost end of the tapered portion and smaller than an outer diameter of the flange-shaped edge. 
The other prior arts of record also do not teach or suggest those limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792